COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
JESUS GERARDO AVALOS,
 
Appellant,
 
v.
 
THE STATE OF TEXAS,
 
Appellee.
 
 


 '
   
 '
   
 '
   
 '
   
 '
   
 '

 


 
                  No. 08-12-00066-CR
 
Appeal from the
 
Criminal
  District Court No. 1
 
of El
  Paso County, Texas 
 
(TC# 20090D01348) 
 



MEMORANDUM
OPINION
 
Pending before the
Court is a motion to dismiss filed by Appellant pursuant to Texas Rule of
Appellate Procedure 42.2(a).  The motion
was filed before our decision in the case and is signed by Appellant and his
attorney.  Further, a duplicate copy of
the motion has been forwarded to the trial court clerk.  Because the motion complies with the
requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.
 
March 14, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)